Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 8, 2018

                                      No. 04-18-00334-CV

                                      Paulette BARIBEAU,
                                            Appellant

                                                 v.

                             HILL COUNTRY PARTNERS, L.P.,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-08378
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        The reporter’s record was originally due July 2, 2018; however, the court has granted the
reporter, Amy L. Hinds, an extension of time until August 1, 2018 to file the record. On August
6, Hinds filed a notification of late record, requesting an extension of time until September 10,
2018, to file the record.

        We grant the request in part and order Hinds to file the record by August 31, 2018. See
TEX. R. APP. P. 35.3(c) (extension of time to file record in ordinary appeal must not exceed 30
days). Hinds is advised that the court will not grant a further extension of time unless she (1)
establishes there are extraordinary circumstances that prevent her from timely filing the record,
(2) advises the court of what efforts have been expended to prepare the record and the status of
completion, and (3) provides the court reasonable assurance the record will be completed and
filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court